The offense is driving an automobile on a public highway while intoxicated; the punishment a fine of fifty dollars and confinement in jail for thirty days.
The recognizance for the appeal is fatally defective. It is in the form of an ordinary appearance bond. It fails to state that appellant has been convicted of a felony, and nowhere therein is appellant bound to abide the "judgment of the Court of Criminal Appeals of the State of Texas." Art. 817, C. C. P.; Smart v. State, 32 S.W.2d 197. Appellant being enlarged upon a fatally defective recognizance, this court is without jurisdiction. Smart v. State, supra.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.